Filed 2/27/14 P. v. Horton CA3
                                           NOT TO BE PUBLISHED



California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)
                                                            ----




THE PEOPLE,                                                                                  C073348

                   Plaintiff and Respondent,                                     (Super. Ct. No. 13F01076)

         v.

KATHRYN DARLENE HORTON,

                   Defendant and Appellant.




         This case comes to us pursuant to People v. Wende (1979) 25 Cal.3d 436 (Wende).
Having reviewed the record as required by Wende, we affirm the judgment.
         We provide the following brief description of the facts and procedural history of
the case. (People v. Kelly (2006) 40 Cal.4th 106, 110, 124.)
                        PROCEDURAL AND FACTUAL BACKGROUND
         After defendant Kathryn Darlene Horton was found possessing .4 grams of
methamphetamine, she pleaded no contest to possession of methamphetamine. (Health &


                                                             1
Saf. Code, § 11377, subd. (a).) The trial court placed her on five years of formal
probation, subject to various conditions including serving 365 days in county jail with 48
days of presentence credit (24 actual and 24 conduct).
       Defendant appeals. She did not obtain a certificate of probable cause.
                                    WENDE REVIEW
       We appointed counsel to represent defendant on appeal. Counsel filed an opening
brief that sets forth the facts of the case and requests this court to review the record and
determine whether there are any arguable issues on appeal. (Wende, supra, 25 Cal.3d
436.) Defendant was advised by counsel of the right to file a supplemental brief within
30 days of the date of filing of the opening brief. More than 30 days elapsed, and we
received no communication from defendant. Having undertaken an examination of the
entire record, we find no arguable error that would result in a disposition more favorable
to defendant.
                                      DISPOSITION
       The judgment is affirmed.



                                                         MURRAY                 , Acting P. J.



We concur:



      DUARTE                 , J.



      HOCH                   , J.




                                              2